Talbert Operations, /s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 31, 2014

                                      No. 04-14-00008-CV

                                         Chris STONE,
                                           Appellant

                                                v.

                               TALBERT OPERATIONS, LLC,
                                       Appellee

                  From the 81st Judicial District Court, La Salle County, Texas
                              Trial Court No. 13-08-00195-CVL
                           Honorable Stella Saxon, Judge Presiding


                                         ORDER

        In response to this court’s order issued March 5, 2014, the court reporter has informed the
court that no record was taken on November 18, 2013. Accordingly, we order appellant to file
his brief no later than 30 days from the date of this order.




                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of March, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court